Title: Nathaniel Barrett to John Adams, 1 Nov. 1786
From: Barrett, Nathaniel
To: Adams, John


          
            
              Sir
            
            

              Paris

               Nov 1. 1786
            
          

          Having an Opportunity by Mr De
            Valnais—I take the Liberty of writing you once more on the Subject of my Affair with
              Mr Robarts
          I have recd a Letter from him in Ansr. to that which I did myself the honour to inclose to your
            Excellency—He thinks that in my Adjustment at Boston I did not act fairly in not
            including him on
            for the joint Notes of my Brother & myself to Warburton &
            Randal—I did not know of the Notes being alienated, but supposing them my
            Creditors— & that I personally owed one half the Notes for which they had recd of me 83£ in part I accordingly renderd them as Creditors
            for the remr. at the same Time, I declare upon my Honor, I
            had not the smallest apprehension that my Brothers Circumstances were not much superior
            to mine—or that he had not fully sufficient to pay all his Debts—having never
            been made acquainted with his Affairs—The hurry in which I left Boston at the Time—gives
            me some Apology for not having considerd this Matter so fully—The Gentlemen with whom I
            was connected there highly approving my entering on the plan then offerd—which, tho’ it
            has not succeeded agreable to my Wish—yet has made an Opening—which if uninterupted will
            afford me a comfortable Living for the present—& most probably in a few years
            enable me to discharge any Deficiencies in my Affairs—if not lay up something for the
            solace of old Age—
          But should any thing happen, to stagger my Credit at this period—it
            must put an End to all my Expectations of ever satisfying my Friends—or
              procuring any Support for myself—
          Mr Robarts may rely on my
            honest Endeavs. for his security—if ’tis ever in my
            power——& ev’ry Thing I can do to get him as large a proportion as possible, of
            the Effects left in Mr Gores hands & from my
            Brothers Estate—for his present help—shall I ask the favour of you once more to converse
              wth him on the subject—& to advise me
            the Result—I have wrote him by Colo Martin, &
            inclosd him a Letter to Mr Gore— —
          I have settled amicably wth Mr Sangraine—we have agreed to dissolve the Contract—but he
            will give to me all the Advantages—of it for any
            Consignments which I may have of Oils—
          I am anxiously looking out for one or 2 Cargoes of Oil which were
            to sail in a few Weeks after me—Mr Jefferson will
            undoubtedly send you a Copy of the Resolutions of Government here in favour of the
            American Trade, I hope they may have the Desird Effect of drawg the Trade this way—In hopes of receiving the favour of a Line from you—I
            remain with the greatest Respect /Your Excellency’s / Most obd: & most hume Servt

          
            
              Nat Barrett
            
          
        